                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

UNITED STATES OF AMERICA                                   )
                                                           )
v.                                                         )       Nos. 2:19-CR-021
                                                           )            2:19-CR-101
                                                           )
RUSSELL FROELICH                                           )
a/k/a RUSSELL ALLEN FROELICH                               )


                                  MEMORANDUM AND ORDER

          The defendant has pled guilty to methamphetamine distribution offenses and will

be sentenced on March 10, 2020. The United States Probation Office has prepared and

disclosed its Presentence Investigation Report (“PSR”) [Case No. 2:19-CR-021, doc. 44],

to which the defendant has filed two objections. [Case No. 2:19-CR-021, doc. 47; Case

No. 2:19-CR-101, doc. 20]. 1 The United States has responded to the objections [doc. 53]

and the probation office has issued its PSR Addendums. [Docs. 59, 61]. 2

          The Court will address the defendant’s objections in turn.

                                                      I.

                                               Safety Valve

          By his first objection, the defendant argues that he is entitled to application of the

safety valve. See 18 U.S.C. § 3553(f). The United States initially disagreed, arguing that

the defendant had not yet truthfully debriefed. [Docs. 53, 59]. However, the Court has

1
  Unless expressly noted otherwise, all subsequent record citations herein are to the docket in Case No.
2:19-CR-021.
2
     An additional addendum (doc. 60) is identical to document 59 and was filed in error.
subsequently been advised that the defendant has now in fact truthfully debriefed. As such,

he is no longer subject to a 120-month mandatory minimum sentence and will be granted

a two-level downward variance to compensate for the former guideline safety valve. His

first objection will be sustained.

                                             II.

                                      Mitigating Role

       Next, the defendant objects that he is entitled to a mitigating role adjustment under

United States Sentencing Commission Guidelines Manual (“U.S.S.G.”) § 3B1.2. That

guideline provides for downward adjustments of two, three, or four levels for persons who

were “substantially less culpable than the average participant in the criminal activity.”

U.S.S.G. § 3B1.2 cmt. n.3(A). The four-level reduction for “minimal” role “is intended to

cover defendants who are plainly among the least culpable of those involved in the conduct

of a group” and who had a “lack of knowledge or understanding of the scope and structure

of the enterprise and of the activities of others.” Id. cmt. n.4. The two-level reduction for

“minor” role applies to a defendant “who is less culpable than most other participants in

the criminal activity, but whose role could not be described as minimal.” Id. cmt. n.5. A

three-level reduction is recommended for defendants falling between “minor” and

“minimal” participation. U.S.S.G. § 3B1.2.

       As an example, the Guidelines’ commentary provides that a person whose

participation in the conspiracy was limited to transporting drugs and who is held

accountable for only the quantity of drugs he personally transported may receive an

adjustment under this guideline. Id. cmt. n.3(A). The defendant bears the burden of proof

                                             2
by a preponderance of the evidence. United States. v. Elder, 90 F.3d 1110, 1134 (6th Cir.

1996).

Factors to be considered include:

         - The degree to which the defendant understood the scope and structure of
         the criminal activity.

         - The degree to which the defendant participated in planning or organizing
         the criminal activity.

         - The degree to which the defendant exercised decision-making authority or
         influenced the exercise of decision-making authority.

         - The nature and extent of the defendant’s participation in the commission
         of the criminal activity, including acts the defendant performed and the
         responsibility and discretion the defendant had in performing those acts.

         - The degree to which the defendant stood to benefit from the criminal
         activity.

Id. cmt. n.3(C).

         The United States concedes that the defendant should receive a two-level minor

participant reduction. [Docs. 53, 61]. The Court accepts the parties’ agreement on this

point. The defendant’s primary role in these cases appears to have been the transportation

of drugs, and it appears that co-defendant Denise Froelich had greater authority and

involvement in the methamphetamine’s procurement and subsequent distribution.

         The defendant argues, however, that his mitigating role reduction should be greater

than two levels. [Doc. 57]. The Court has weighed and considered the factors cited above,

along with the arguments presented by the parties. Having done so, the Court concludes

that no further mitigating role adjustment is warranted.



                                              3
       The factual bases of the defendant’s plea agreements (signed by the defendant and

his attorney) are incorporated into his PSR. [Doc. 44, ¶¶ 13-26]. There, the defendant has

admitted that:

       1. On at least three occasions, he accompanied Denise Froelich on road trips
          to Arizona to acquire more than 40 pounds of methamphetamine. [Id. ¶
          15].

       2. The defendant would rent a vehicle for those trips and, “[a]fter meeting
          with the drug suppliers,” would drive back to Tennessee in tandem with
          Denise Froelich who would be in a separate vehicle. [Id. ¶ 16].

       3. The defendant would receive payment after each shipment arrived in
          Tennessee. [Id. ¶¶ 16-17].

       4. On November 28, 2018, “the defendant and Denise Froelich met with a
          drug supplier. The two retrieved multiple pounds of methamphetamine
          from the supplier.” [Id. ¶ 17] (emphasis added).

       5. In February 2019, “the defendant and Denise Froelich agreed to rent
          another car” to be used in a trip to Arizona for the purpose of acquiring
          methamphetamine. [Id. ¶ 18] (emphasis added).

       6. During a traffic stop, the defendant falsely told law enforcement that he
          was returning from a family visit to Arizona, thereby attempting to
          prevent discovery of the methamphetamine in the trunk of his vehicle.
          [Id. ¶ 19].

       7. Text messages on the defendant’s phone showed discussions of car and
          hotel rentals for his and Denise Froelich’s trips to Arizona. [Id. ¶ 25].

       Together, these admissions show that the defendant understood the scope and

structure of the criminal activity. He participated in the planning of that activity. He

knowingly transported methamphetamine, met with suppliers, and endeavored to conceal

the drugs during transport.    He was paid for each trip he made.        That degree of



                                            4
understanding, participation, and reward dictates that no more than a two-level mitigating

role adjustment is deserved in this case.

                                                   III.

                                              Conclusion

        As provided herein, the defendant’s first objection to his PSR is SUSTAINED and

his second objection is SUSTAINED IN PART. [Case No. 2:19-CR-021, doc. 47; Case

No. 2:19-CR-101, doc. 20]. The defendant’s total offense level will be reduced by two,

pursuant to U.S.S.G. § 3B1.2(b), entitling him to an additional four-level reduction under

U.S.S.G. § 2D1.1(a)(5). 3 His total offense level, with full acceptance of responsibility,

becomes 29. The Court will then apply a two-level downward variance to account for the

former guideline safety valve, leaving the defendant with a total offense level of 27.

        Sentencing remains set for Tuesday, March 10, 2020, at 10:15 a.m. in Greeneville.

                IT IS SO ORDERED.

                                                                 ENTER:



                                                                         s/ Leon Jordan
                                                                   United States District Judge




3
  Guideline 2D1.1(a)(5) provides that a drug defendant who has a base offense level of 38 but who also
receives a mitigating role adjustment shall receive an additional four-level decrease in his offense level.
See U.S.S.G. § 3B1.2 cmt. n.6.
                                                    5
